             Case 4:20-cv-07305-KAW Document 18 Filed 04/15/21 Page 1 of 3




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3    21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
 4    Phone: 323-306-4234
 5    Fax: 866-633-0228
      tfriedman@toddflaw.com
 6
      abacon@toddflaw.com
 7    Attorneys for Plaintiff
 8
                        UNITED STATES DISTRICT COURT
 9                    NORTHERN DISTRICT OF CALIFORNIA
10
     ABANTE ROOTER AND PLUMBING)                   Case No. 4:20-CV-07305-KAW
11   INC., individually and on behalf of all )
12   others similarly situated,              )
                                             )     NOTICE OF VOLUNTARY
13
     Plaintiff,                              )     DISMISSAL OF THE INDIVIDUAL
14                                           )     CLAIMS WITH PREJUDICE AND
15
            vs.                              )     THE PUTATIVE CLASS CLAIMS
                                             )     WITHOUT PREJUDICE
16   EXPRESS CAPITAL FUNDING,                )
17   INC., and DOES 1 through 10,            )
     inclusive, and each of them,            )
18                                           )
19   Defendants.                             )
                                             )
20
21
            Now comes the Plaintiff, ABANTE ROOTER AND PLUMBING, INC., by
22
     and through its attorneys, and respectfully requests this Honorable Court enter an
23
     order dismissing this action with prejudice as to Plaintiff’s individual claims, and
24
     without prejudice as to the putative class members’ claims, pursuant to Fed. R. Civ.
25
     P. 41(a)(1)(A)(i). The Defendant has not yet filed an answer.
26
     ///
27
28   ///


           NOTICE OF VOLUNTARY DISMISSAL OF THE INDIVIDUAL CLAIMS WITH
            PREJUDICE AND THE PUTATIVE CLASS CLAIMS WITHOUT PREJUDICE
                                             -1-
            Case 4:20-cv-07305-KAW Document 18 Filed 04/15/21 Page 2 of 3




 1   Dated: April 15, 2021
 2                           Respectfully Submitted,
 3
 4                           LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 5
                             By:   /s/ Todd M. Friedman
 6                                 Todd M. Friedman
 7
                                   Law Offices of Todd M. Friedman, P.C.
                                   Attorney for Plaintiff
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


         NOTICE OF VOLUNTARY DISMISSAL OF THE INDIVIDUAL CLAIMS WITH
          PREJUDICE AND THE PUTATIVE CLASS CLAIMS WITHOUT PREJUDICE
                                          -2-
              Case 4:20-cv-07305-KAW Document 18 Filed 04/15/21 Page 3 of 3




 1                                 PROOF OF SERVICE
 2         I, the undersigned, certify and declare that I am over the age of 18 years,
 3
     employed in the County of Los Angeles, State of California, and not a party to the
 4
 5   above-entitled cause. On April 15, 2021, I served a true copy of the NOTICE OF
 6
     VOLUNTARY DISMISSAL OF THE INDIVIDUAL CLAIMS WITH
 7
 8   PREJUDICE AND THE PUTATIVE CLASS CLAIMS WITHOUT PREJUDICE
 9
     on all counsel of record via the ECF Filing System:
10
     Executed on April 15, 2021.
11
12         [X] I hereby certify that I am a member of the Bar of the United States
13
     District Court, Northern District of California.
14
15         [ ] I hereby certify that I am employed in the office of a member of the Bar
16
     of this Court at whose direction the service was made.
17
18         [X] I hereby certify under the penalty of perjury that the foregoing is true

19   and correct.
20
21
        By:         /s/ Todd M. Friedman
22                  Todd M. Friedman, Esq.
23
                    Attorney for Plaintiff

24
25
26
27
28


         NOTICE OF VOLUNTARY DISMISSAL OF THE INDIVIDUAL CLAIMS WITH
          PREJUDICE AND THE PUTATIVE CLASS CLAIMS WITHOUT PREJUDICE
                                              -3-
